Citation Nr: 1116344	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, was timely received to perfect an appeal as to the issue of entitlement to an initial disability rating greater than 10 percent for service-connected residuals of a cerebral vascular accident.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to February 1965, and from July 1989 to March 2005.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2008 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which notified the Veteran that he failed to timely perfect an appeal as to the initial disability rating assigned for his service-connected residuals of a cerebral vascular accident.  The Veteran disagreed with this decision and perfected an appeal as to this timeliness issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran has disagreed with the RO's determination that he filed a late VA Form 9 regarding an appeal as to the initial rating assigned to his service-connected cerebral vascular accident residuals.  The RO sent the Veteran a statement of the case (SOC) as to this timeliness issue on April 16, 2009.  The Veteran in turn filed a substantive appeal as to this timeliness issue, which the RO received on April 28, 2009.  On this appeal letter, the Veteran specifically requested a hearing before a member of the Board at a local VA office.  See the Veteran's April 2009 VA Form 9.  The Veteran subsequently agreed to participate in a videoconference hearing with the Board on a May 16, 2009 Hearing Election Form.  To date however, no such hearing has been scheduled.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a either a Board videoconference hearing or Travel Board hearing at the RO in Chicago, Illinois.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


